DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
All pending claims 1, 3-5, 7, 9-12, 14-16, 18 and 19 filed August 27, 2020 were examined in this final office action necessitated by amendment.

Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed August27, 2020 with respect to pending claims have been fully considered and are persuasive.  Rejections have been withdrawn. 
35 USC 101
Rejection is withdrawn. It is the undersigned examiner’s opinion the claimed subject matter add significantly more to the abstract idea under Step 2B (Revised).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5, 7, 9-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specific to claim 1: Applicant is claiming software at a system level. Please re-write claim 1 such that the mobile computing device is a system level computing element which executes the software application. The network server should likewise be identified as a separate system level computing element that is in communication with the mobile device via the network. Applicant must retain current subject matter and amend subject matter such that the system verifies that both the spatial and temporal parameters do not violate the rule linked to the round of golf. The conditional “if” statement in the last “wherein clause” renders the claim as whole ambiguous.
Claim 12 requires a similar re-write as noted above for claim 1.
Please contact the undersigned examiner for further discussion prior to filing a response.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0210263 (Smeenge et al.) August 20, 2009, discloses: A system is provided for tracking and visually displaying golf reservations in a computer-implemented environment.  The system provides a display with a grid or array of times arranged according to golf hole numbers.  A reservation designator, by its location on the grid, identifies a start time and start hole, and includes an identifier to identify one or more golfers corresponding to a reservation.  The duration of the game associated with reservation designator is estimated based upon golf course parameters.  The reservation designator thus visually indicates a predicted location of the players corresponding to a golf game reservation.  Additionally, the system may provide for tracking and sales of green fees and merchandise. 
US 2017/0216703 (Stephens et al.) August 3, 2017, discloses: A device and method for regulating a pace of golf play.  A golf course is divided into segments, with each segment assigned a time for completion by a user golfer group.  Spaced apart signal lights are positioned on the golf course.  Each golfer group is provided with a wireless positioning device.
"What's your tee time? Ask Scottsdale-grown app Golfpay," azgolfhomes.com, 04 Nov 2016, 4pgs; discloses: Golfpay is a new golf reservation app created right here in Scottsdale by Folla Media LLC. According to founders, Golfpay “will change how golfers book tee times.” What sets this app apart? Golfpay is the first app to let golfers pay and check in from their smartphones.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M POND/
Primary Examiner, Art Unit 3684 February 12, 2021